Lillian Harris, et al. v. Amarr Rebecca Samman Vines















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-118-CV

     LILLIAN HARRIS, EDWARD J. HARRIS,
     EVELYN ASHY, EDWARD P. ASHY,
     MARK S. ASHY, DIANE M. HARRIS,
     BRENDA R. HARRIS, CINDY HARRIS 
     VISNAW, EDWARD J. VISNAW (BY AND 
     THROUGH HIS NEXT FRIEND CINDY 
     HARRIS VISNAW), MICHAEL MANSUR
     AND CHARISE MANSUR, ET AL.,
                                                                              Appellants
     v.

     AMARR REBECCA SAMMAN VINES,
                                                                              Appellee
 

From the County Court at Law No. 3
Fort Bend County, Texas
Trial Court # 15972-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The Appellants have filed a motion to dismiss this appeal in which they assert that the parties
have reached a settlement agreement.  In relevant portion, Rule 42.1 of the Texas Rules of
Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  Costs are taxed against the party incurring them.

                                                                                     PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 31, 2001
Do not publish
[CV06]